Citation Nr: 0209433	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance benefits pursuant to Chapter 35, 
Title 38, United States Code.  

3.  Entitlement to VA burial benefits at the rate payable for 
a service-connected death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased veteran who served 
on active duty from January 1952 to December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Muskogee Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In February 2000, the Board denied the claims which are 
listed on the cover page of this decision.  At that time, the 
Board also noted that the appellant was not seeking appellate 
review with respect to the RO's May 1998 action in denying 
her claim seeking accrued benefits.  The Board also referred 
to the RO the additional issue of the appellant's entitlement 
to VA burial benefits at the rate payable for a nonservice-
connected death.  

The appellant subsequently appealed the Board's February 2000 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In December 2000, the parties filed with the Court 
a Joint Motion to Remand the case to the Board for further 
consideration under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); by Order 
dated December 20, 2000, the Court granted the motion and 
vacated the February 2000 Board decision.  The Court did not 
retain jurisdiction over this matter.  

After several unsuccessful attempts to clarify the 
appellant's wishes concerning representation before the 
Board, the file was referred to her representative of record, 
the Disabled American Veterans, for a written presentation of 
additional evidence and arguments in support of the appeal, 
which was accomplished on July 17, 2002.  The appellant was 
notified in writing of this action and has not objected.  


FINDINGS OF FACT

1.  All available evidence and information necessary to 
substantiate the claims have been obtained.  

2.  No complex or controversial medical question has been 
presented in this appeal.  

3.  The veteran died in January 1997 due to the effects of 
colon cancer.  

4. Service connection was in effect for no disability at the 
time of the veteran's death.

5.  Colon cancer was not present in service or until years 
thereafter and it was not etiologically related to the 
veteran's military service.





CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits pursuant to Chapter 35, Title 38, United 
States Code is not established.  38 U.S.C.A. §§ 3501, 3510 
(West 1991); 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021 (2001).  

3.  Entitlement to VA burial benefits at the rate payable for 
a service-connected death is not established.  38 U.S.C.A. 
§ 2307 (West 1991); 38 C.F.R. § 3.1600(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

After the issuance of the Board's decision in this appeal in 
February 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the present 
appeal, although recent decisions by the U.S. Court of 
Appeals for the Federal Circuit provide room for some doubt 
on this question.  See Dyment v. Principi, No. 00-7075, 2002 
U.S. App. LEXIS 7606 (Fed. Cir. Apr. 24, 2002) and 
Bernklau v. Principi, No. 00-7122, 2002 U.S. App. LEXIS 9516 
(fed. Cir. May 20, 2002).  

The VCAA and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The current record reflects that the RO has informed the 
appellant in this case of the evidence and information needed 
to substantiate the claim through letters, the statement of 
the case and supplements thereto.  The undersigned 
specifically told the appellant at the June 1999 video 
conference that she needed to obtain and submit competent 
medical evidence to establish her contentions in order to 
support her claims.  In addition, the RO has obtained all 
identified medical evidence pertinent to the claims.  Neither 
the appellant nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the current claims, and the Board is also 
unaware of any outstanding evidence or information that could 
be obtained to substantiate the claims at issue herein.  In 
addition, the appellant testified at the June 1999 video 
conference that all available evidence was already of record.  
See Transcript, p. 8.  

In sum, the facts pertinent to these claims have been 
properly developed, and no further action is required to 
comply with the VCAA or the implementing regulations.  A 
remand to afford the RO an opportunity to consider the claims 
in light of the VCAA and the implementing regulations would 
only serve to further delay resolution of the claims with no 
benefit flowing to the appellant.  Accordingly, the Board 
will address the merits of the claims.  

II.  Legal Criteria

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2002).  
Service incurrence or aggravation of a malignant tumor during 
service may be presumed if it becomes manifest to a degree of 
10 percent within one year of separation from active service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(3), 1137 (West 1991).  
Additionally, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a)(2001).  

To establish service connection for the cause of a veteran's 
death, the evidence must establish that a service-connected 
disease or injury either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

For the purposes of administering educational assistance 
benefits under 38 U.S.C. Chapter 35, the child or surviving 
spouse of a veteran will have basic eligibility if the 
following conditions are met: (1) The veteran was discharged 
from service under conditions other than dishonorable; and 
(2) the veteran has a permanent and total service-connected 
disability; or (3) a permanent and total service-connected 
disability was in existence at the time of the veteran's 
death; or (4) the veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. 
§§ 3.807(a), 21.3020, 21.3021.  

Payment of burial expenses may be authorized by VA if the 
veteran died as the result of a service-connected disability.  
38 U.S.C.A. § 2307 (West 1991); 38 C.F.R. § 3.1600(a).  

III.  Analysis

At the June 1999 video conference before the undersigned 
Member of the Board, the appellant testified that the veteran 
suffered from multiple disabilities prior to his death, 
including colon cancer, venereal disease, coccidioidomycosis 
(San Joaquin Valley Fever), skin cancer, exposure to toxic 
chemicals (including Agent Orange), heart disease, and 
rheumatoid arthritis.  She testified that it was her belief 
that these disabilities were directly related to the 
veteran's military service.  She also alleged that the 
veteran had been a prisoner of war (POW) during his military 
service in the Korean War and that he had suffered combat 
injuries.  The appellant also testified that the veteran had 
a tumor removed from his neck region during service, and that 
she believed that this tumor was etiologically related to his 
fatal colon cancer.  

According to the official Certificate of Death, the veteran 
died on January [redacted], 1997.  The immediate cause of death was 
listed as aspiration pneumonia due to or as a consequence of 
colon cancer.  No other condition was listed on the death 
certificate as causing or contributing to the veteran's 
death.  

The terminal hospitalization records from Jackson County 
Memorial Hospital state that the veteran was admitted to the 
hospital in mid-December 1996 with a history of bloody 
diarrhea, and that subsequent workup revealed a colon 
malignancy for which surgery was scheduled.  However, on 
December 22, 1996, the veteran went into cardiopulmonary 
arrest, and it was felt that he had probably aspirated.  He 
was placed on a respirator for a long period of time with no 
verbal response.  His condition continued to deteriorate, and 
the family eventually agreed to let the veteran expire.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  

The death certificate and the terminal hospital records are 
the only medical evidence of record addressing the cause of 
the veteran's death.  They establish that the veteran's death 
was due to the effects of colon cancer.  

The service medical records are negative for any evidence of 
colon cancer, and there is no post-service medical evidence 
of record even suggesting that the fatal colon cancer was 
manifested in service or for decades afterward.  

With respect to the appellant's assertions that the veteran 
had been a POW and participated in combat, the Board has 
reviewed the entire record and found no official evidence 
that the veteran was ever a POW or combat participant.  
Similarly, the record is devoid of credible evidence that the 
veteran was exposed to Agent Orange in service.  In any 
event, there is no medical evidence of record suggesting that 
the veteran's fatal colon cancer was etiologically related to 
the alleged combat service, to POW service, or to Agent 
Orange exposure in service.  Moreover, colon cancer is not 
subject to presumptive service connection on the basis of 
Agent Orange exposure or status as a former POW.  See 
38 C.F.R. § 3.309 (2001).  

The Board further notes that there is no medical evidence of 
record suggesting that the fatal colon cancer was 
etiologically related to any tumor present in service, or 
that it was otherwise etiologically related to service.  

The evidence of any nexus between the veteran's military 
service in the 1950's and the cause of his death in 1997 is 
limited to the appellant's own statements of her belief.  As 
a lay person, the appellant is not qualified to render a 
medical diagnosis or an opinion concerning medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the preponderance of 
the evidence is unfavorable to the claim seeking to establish 
service connection for the cause of the veteran's death.  

The appellant's claims seeking Chapter 35 educational 
benefits and service-connected death benefits were both 
premised upon establishing that the veteran's death was 
service-connected.  In cases such as these, where the law is 
dispositive, the claims should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board has considered the representative's request that an 
opinion be obtained from an independent medical expert; 
however, no complex or controversial medical question has 
been presented by this appeal.  Therefore, there is no need 
for the requested medical opinion.  38 U.S.C.A. § 7109 (West 
1991); 38 C.F.R. § 20.901(d) (2001).  




                                                        
(CONTINUED ON NEXT PAGE)










ORDER

Service connection for the cause of the veteran's death is 
denied.  

Basic eligibility for Survivors' and Dependents' Education 
Assistance under Chapter 35, Title 38, united States Code, is 
denied.  

Entitlement to VA burial benefits at the rate payable for a 
service-connected death is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

